JANVIER, J.
This case and that of Miss Assuncion Escalante v. Camille J. Richard, 130 So. 567, decided by us this day, grew out of the same accident and, as we stated in our opinion in that case, the only question involved is the amount to be allowed for the injuries sustained, as liability is admitted.
The judgment in favor of Miss Emilia Escalante was for $ljl51, of which $151 was to cover actual expenses, such as doctor bills, loss of earnings, etc., and $1,000 for physical injuries.
We find nothing in the record which would justify us in reducing the amount allowed for actual expenses and monetary losses, but it appears to us that the amount awarded for physical injuries is considerably more than is justified by the evidence.
The young lady seems to have been unable to work for three weeks, but compensation for this loss is included in the item of $151 referred,to. ’
The record contains no evidence of anything more than superficial physical injuries. A slight scar on one ankle, which required treatment by her doctor two. or three times, and some nervousness resulting from being in an apparently serious automobile collision, does not in our judgment warrant an award of more than $250.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be, and it is, amended by reducing the amount thereof to $401, and as thus amended, it is affirmed; plaintiff and appellee to pay costs of appeal.